DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/03/2021 has been entered.  Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 8-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 recites the phrase, “the computer system is capable of performing a method.”  The scope of the claim is unclear.  That is, it is unclear whether the computer system is configured to perform the method, or whether computer system simply needs to have the potential to be so configured.  For the purpose of examination, the Examiner interprets the above phrase to mean that the computer system is configured to perform the method. 
Claims 9-14 recite “the computer system … further comprising …” and then a method operation i.e., “generating a content decision tree” as in claim 9.  However, a computer system as 
Claims 16-20 recite “the computer program … further comprising …” and then a method operation i.e., “generating a content decision tree” as in claim 16.  However, a computer program as recited in the preamble of an apparatus claim cannot properly comprise a method step.  For the purpose of examination, Examiner interprets the above phrase to mean that the computer product causes a processor to perform the cited method step. 
Claims 6, 13 and 20 recite the limitation "the sentiment.”  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites measuring characteristics of one or more viewers associated with a viewed portion of the content; inferring the sentiment of at least one viewer with respect to the viewed portion of the content based on the measured characteristics; predicting content satisfying to at least one of the one or more viewers based on the sentiment; and modifying the interactive digital content in real time by swapping out one or more modular content blocks and modifying one or more individual supporting elements of the interactive digital content based on the 
 	The limitations of measuring characteristics of one or more viewers associated with a viewed portion of the content; inferring the sentiment of at least one viewer with respect to the viewed portion of the content based on the measured characteristics; predicting content satisfying to at least one of the one or more viewers based on the sentiment; and modifying the interactive digital content in real time by swapping out one or more modular content blocks and modifying one or more individual supporting elements of the interactive digital content based on the predicted content, wherein the individual supporting elements comprise a subset of the plurality of audiovisual components that comprise the interactive digital content.  For example, it is well known for one person to discuss presented content with another person; based on their assessment of the other person (e.g., their mood, their responses, their questions, their feedback, etc.) to adjust what is presented.  Such activities are performed, for example, when a salesperson is presenting various types of products before a potential buyer; or when two peoples are brainstorming on a whiteboard and writing up ideas in response to their exchange; or when two people are providing new comments based on feedback from the other; or when a person has a speech or comment in mind, but changes elements of it in response to feedback etc.  It should be further noted that the inferring and predicting operations can also be understood as mental processes or concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers activities organized by humans but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Additionally, if a claim limitation covers concepts performed in the 
 	This judicial exception is not integrated into a practical application. In particular, the claims recite the measuring by one or more sensors, the content is interactive digital content, a computer system, a computer program product, processors, computer-readable memories, tangible storage mediums and/or program instructions.   
 	The computer system, computer program product, processors, computer-readable memories, tangible storage mediums, the content is interactive digital content and/or program instructions are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].
 	The measuring by the one or more sensors also are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].  For example, it is known that when a user provides any input to a computing device, it is common for the input to be provided using some kind of sensor e.g., a touchscreen sensor, a sensor that reads mouse input or keyboard input, etc.  Put another way, for a user to provide input to a computer, the computer must sense the input, which requires the use of some form of sensor.  The above limitation can also be viewed as 
 	Even when viewed in combination, the additional elements in this claim do no more than enable the use of the judicial exception i.e., the gathering of feedback and changing content based on the feedback, on a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements the measuring by one or more sensors, the content is interactive digital content, a computer system, a computer program product, processors, computer-readable memories, tangible storage mediums and/or program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites generating a content decision tree based on the interactive digital content. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior for a person, through their actions, to present at different time points different content based on 
 Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites identifying the viewer based on the one or more measured characteristics. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to identify a person based on their characteristics.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites weighting one or more viewers according to priority. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to weight or ascribe value to someone, their requests or interests based on some type of priority.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites creating a default sentiment model representing the sentiment of one or more generic viewers.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to treat people in a generic manner i.e., having a model or concept of how to deal with people in response to feedback.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim recites wherein the interactive digital content comprises a plurality of modular content.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to present content in separate/modular pieces in response to feedback.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Dependent claims 9, 10, 12-14, 16, 17, 19 and 20 correspond to claims 2, 3 and 5-7 are are rejected for the same reasons.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2017/0259120). 

 	King was cited in an IDS filed 11/18/2019.

 	Regarding claim 1, King teaches a processor-implemented method for dynamically modifying interactive digital content based on viewer sentiment ([0084, 0085, 0087, 0064, 0061, 0027] describes a method for dynamically providing exercise-related videos based on captured sensor data, indicating feedback/behavior/preferences of a user; Fig. 1, [0039], the system can include servers having a processor and memory), the method comprising:
 	measuring, by one or more sensors, characteristics of one or more viewers associated with a viewed portion of the interactive digital content ([0084, 0085, 0087, 0064, 0061, 0027], the system obtains sensor data e.g., heart rate, physical movement, look, attitude; the sensor data 
 	inferring, by a processor, the sentiment of at least one viewer with respect to the viewed portion of the interactive digital content based on the measured characteristics ([0084, 0085, 0087], the system can ascertain attitude, demeanour, manners and other behavior information using the sensors data; more generally, the system is using sensor data to determine the user’s sentiment/desire for an optimal, next video; the sensor; the sensor data provides user feedback with respect to a viewed, first video block);
 	predicting content satisfying to at least one of the one or more viewers based on the sentiment (Fig. 9, [0085-0088, 0027], a second/another video block may be selected based on sensor feedback); and
 	modifying the interactive digital content in real time (Fig. 9, [0085-0088, 0079, 0027], the second video block can be sent to a client for display in response to real time feedback; [0027], video blocks are selected based on real time sensor feedback; for example, the video block can be sent and displayed as soon as particular types of sensor feedback are received, as noted in [0088]; “interactive digital content” can be considered to include, for example, any video blocks/content that has been selected to be viewed by the user; the selections of videos are  modified based on sensor data)
 	by swapping out one or more modular content blocks (Figs. 9, 2, 8, [0085-0088, 0079, 0027], video blocks are swapped/exchanged to provide new video to the user based on sensor feedback) and 
 	modifying one or more individual supporting elements of the interactive digital content based on the predicted content (Figs. 9, 2, 8 [0085-0088, 0079, 0027], a presented video or a 
 	wherein the individual supporting elements comprise a subset of the plurality of audiovisual components that comprise the interactive digital content (Figs. 9, 2, 8 [0085-0088, 0079, 0027], each video block is part of a series of multiple video blocks i.e., a subset of a plurality of audiovisual components; also, each of the elements described above is a subset of a larger number of elements that make up each video block).

 	Regarding claim 2, King teaches the invention as claimed in claim 1.  King also teaches generating a content decision tree based on the interactive digital content (Fig. 8, [0101], the implementation of the system effectively creates a decision tree, as indicated in Fig. 8, i.e. a series of decision points, where at each decision point different paths can be taken to next blocks based on feedback, and where each decision point pertains to displaying video blocks).

 	Regarding claim 3, King teaches the invention as claimed in claim 1.  King also teaches identifying the viewer based on the one or more measured characteristics ([0062], the viewer may be identified as someone having particular physiological activity or behaviors, as indicated by sensor data acquired from the user i.e., the system updates a user profile based on sensor data; also, updates to the user profile (which inherently requires identifying the user profile) can be triggered by changes in sensor data).



 	Regarding claim 5, King teaches the invention as claimed in claim 1.  King also teaches weighting one or more viewers according to priority (to weight something involves giving it a particular value according to how important or significant it is i.e., see definition of “weight” in the online Collins Dictionary, downloaded at https://www.collinsdictionary.com/dictionary/english/weight; [0113], a rating can be assigned to a user’s profile i.e., the user’s preference for a particular workout is expressed in the form of a rating, and is associated with the profile; [0120], feedback of a user is collected and represented as a weighted combination of values or as a feedback score; the feedback reflects a priority or interests of the user; the above is similar to the weighting of users described in the application e.g., see [0057]  of the specification, where the weighting of a user is effectively the weighting of a sentiment/feedback/satisfaction of a user, which in turn affects how much the user feedback influences selection of content).  

 	Regarding claim 6, King teaches the invention as claimed in claim 1.  King also teaches creating a default sentiment model representing the sentiment of one or more generic viewers ([0112], a rules engine i.e., a model, may execute rules according to a user profile and current feedback; the engine itself, separate from a  particular profile or feedback, can be considered to be a “default sentiment model” which is designed to determine sentiment of a wide variety of viewers; [0112] also describes a machine learning model which can be applied to various users; 

 	Regarding claim 7, King teaches the invention as claimed in claim 1.  King also teaches wherein the interactive digital content comprises a plurality of modular content (Fig. 9, [0027], the system provides video or video blocks based on user feedback i.e., modular content).

 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  
8.  King also teaches a computer system for dynamically modifying interactive digital content based on viewer sentiment (Fig. 1, [0031] describes a system with a server and client), the computer system comprising:
 	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Fig. 1, [0039], the system can include servers having a processor and memory having instructions).



 	Regarding claim 10, King teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons.

 	Regarding claim 11, King teaches the invention as claimed in claim 8.  Claim 11 also corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 12, King teaches the invention as claimed in claim 8.  Claim 12 also corresponds to claim 5 and is rejected for the same reasons.

 	Regarding claim 13, King teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons.

 	Regarding claim 14, King teaches the invention as claimed in claim 8.  Claim 14 also corresponds to claim 7 and is rejected for the same reasons.

 	Regarding claim 15, the claim corresponds to claim 1 and is rejected for the same reasons.  King also teaches a computer program product for dynamically modifying interactive digital content based on viewer sentiment, the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor 

	Regarding claim 16, King teaches the invention as claimed in claim 15.  Claim 16 also corresponds to claim 2 and is rejected for the same reasons. 

	Regarding claim 17, King teaches the invention as claimed in claim 15.  Claim 17 also corresponds to claim 3 and is rejected for the same reasons. 

	Regarding claim 18, King teaches the invention as claimed in claim 15.  Claim 18 also corresponds to claim 4 and is rejected for the same reasons. 

	Regarding claim 19, King teaches the invention as claimed in claim 15.  Claim 19 also corresponds to claim 5 and is rejected for the same reasons. 

	Regarding claim 20, King teaches the invention as claimed in claim 15.  Claim 20 also corresponds to claim 6 and is rejected for the same reasons. 

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 8 and 15.  	Claims 1, 8 and 15 were rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.  Applicant requests that the rejection be withdrawn in light of by swapping out one or more modular content blocks and modifying one or more individual supporting elements of the interactive digital content based on the predicted content, wherein the individual supporting elements comprise a subset of the plurality of audiovisual components that comprise the interactive digital content.”
 	Examiner respectfully disagrees.  King Fig. 9, 2, 8 [0085-0088, 0079, 0027] teaches a system that presents different exercise-related video blocks to a user based on real time user feedback e.g., sensor feedback.  As indicated in King [0086-0088, 0109-0111], the system can present multiple video blocks in a feedback loop i.e., where each subsequent video block is presented based on real time sensor feedback, which can be accumulated while the user is exercising during play of a prior video block.  Consider an example in which the system presents three video blocks that make up interactive digital content presented to a user. In this example, at least one block is effectively being swapped out for another block.  In addition, a presented video or block i.e., the claimed “one or more individual support elements,” is being modified or replaced with other video.  The various blocks can be considered to be a “plurality of audiovisual components,” which are all part of the presented video content, and each of the above blocks are naturally a subset of that plurality.  It should be appreciated that King can be understood to read on the above claim language in other respects as well.  (For example, each video block may be understood to be made up of multiple component parts or “supporting elements” e.g., video, audio, an exercise, a routine, exercise instructions,  exercise type, exercising intensity, etc., and naturally any of these may be modified when the video is changed e.g., see King [0044-0047, 0057, 0087]).
 	Applicant further alleges that claims 2-7, 9-14 and 16-20 are allowable in view of their dependency on claims 1, 8 and 15.  Claims 2-7, 9-14 and 16-20 are rejected as being taught by King.  	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Du (US 2018/0165854) teaches an augmented reality system that provides data in real time based on sensed user input e.g., see Du Abstract, [00157-0159].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent 

/ERIC J YOON/Primary Examiner, Art Unit 2143